The Honorable Charlotte Schexnayder State Representative P.O. Box 220 Dumas, Arkansas 71639-0220
Dear Representative Schexnayder:
This opinion is being issued in response to your recent question regarding the U.S. Postal Service's new "periodicals class."
As you point out in your correspondence, the U.S. Postal Service recently renamed its "second class" mailing classification to be called "periodicals" class.1 You also note that various provisions of Arkansas law make reference to the "second class" mailing classification. See, e.g., A.C.A. § 16-13-105(c)(1).
In light of the Postal Service's change in terminology, you have presented the following question:
  Is eligibility for the "periodicals class" mailing privilege the same as eligibility for the "second class" mailing privilege, for purposes of all relevant state law?
It is my opinion that the U.S. Postal Service's new "periodicals class" mailing classification is the same as its former "second class" mailing classification, and that therefore, references in Arkansas state law to "second class" are now applicable to the status known as "periodicals class."
In Postal Bulletin No. PB 21914A, issued March 11, 1996, in which the U.S. Postal Service outlined the details of the various aspects of mail classification reform, the Postal Service stated:
  Effective July 1, 1996, second-class mail was renamed Periodicals. This name change does not alter the status of authorized publications; second-class mailing privileges are now referred to as Periodicals mailing privileges and have comparable eligibility standards.
Postal Bulletin No. PB 21914A, P. 16, § E211, ¶ 1.1.
Similarly, in a publication entitled Max It!, which presented an overview of the various features of mail classification reform, the U.S. Postal Service stated:
  Classification Reform changes the name of second-class mail to Periodicals. Periodicals is designed for newspapers and other periodical publications. All current categories of qualification remain. . . .
Max It!, P. 77.
These statements by the Postal Service indicate a clear intent to allow entities who were formerly qualified to mail under the second-class status to be qualified to mail under the new "periodicals" class status. The classification "periodicals" clearly refers to what was formerly known as "second-class" mail.
I must therefore conclude that it will be appropriate to interpret references in Arkansas state law to "second-class" mailing status to be applicable to what is now known as "periodicals" class mailing status.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
1 On March 5, 1996, the Board of Governors of the Postal Service approved a major package of mail classification reform, which had been recommended by the Postal Rate Commission. The changes were scheduled to go into effect on July 1, 1996. For the text of reform package, see Federal Register, March 12, 1996.